UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 28, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 56.93% (Cost $70,979,219) Airlines 0.09% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A 6.545 02-02-19 A- 113 116,672 Asset Management & Custody Banks 0.90% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-29-49 AA 1,130 1,115,908 Broadcasting & Cable TV 0.91% Comcast Cable Communications Holdings, Inc., Gtd Note 8.375 03-15-13 BBB+ 750 866,320 Comcast Corp., Gtd Note 5.900 03-15-16 BBB+ 255 262,506 Casinos & Gaming 0.80% Harrah's Operating Co., Inc., Gtd Sr Note 5.500 07-01-10 BB 525 518,437 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB- 175 169,628 Seminole Tribe of Florida, Bond (S) 6.535 10-01-20 BBB- 315 311,321 Construction and Engineering 0.14% Owens Corning, Inc., Sr Note (S) 6.500 12-01-16 BBB- 165 170,372 Consumer Finance 1.78% Capital One Capital IV, Gtd Sub Bond 6.745 02-17-37 BBB- 170 172,888 CIT Group, Inc., Note 5.850 09-15-16 A 795 817,491 Ford Motor Credit Co., Note 7.375 10-28-09 B 705 710,292 HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) 5.911 11-30-35 A 500 510,162 Page 1 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2007 (unaudited) Diversified Banks 0.86% Banco Mercantil del Norte SA, Sub Note (Mexico) (S) 6.862 10-13-21 Baa2 330 341,934 Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Sub Note (5.506% to 04-15-15 then variable) (Japan) (L)(S) 5.506 12-15-49 Baa1 370 359,492 Lloyds TSB Group Plc, Bond (6.267% to 11-30-16 then variable) (United Kingdom) (S) 6.267 11-30-49 A 360 362,967 Diversified Commercial & Professional Services 0.42% Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (S) 6.500 02-13-13 A- 500 528,801 Diversified Financial Services 2.05% American Express Co., Note 6.800 09-01-66 A- 285 307,038 C8 Capital SPV Ltd., Perpetual Note (6.640% to 12-31-14 then variable) (Mexico) (S) 6.640 12-31-49 BBB- 330 332,756 Capital One Capital III, Gtd Jr Sub Note 7.686 08-15-36 BBB- 205 231,367 Comerica Capital Trust II, Gtd Bond (6.576% to 02-20-32 then variable) 6.576 02-20-37 BBB+ 170 170,922 Nissan Motor Acceptance Corp., Sr Note (S) 5.625 03-14-11 BBB+ 385 387,808 SMFG Preferred Capital, Bond (6.078% to 1-25-17 then variable) (S) 6.078 01-25-49 BBB 285 288,312 St. George Funding Co., Perpetual Bond (8.485% to 06-30-17 then variable) (Australia) (S) 8.485 12-31-49 Baa1 795 832,715 Electric Utilities 4.42% Abu Dhabi National Energy Co., Bond (United Arab Emerites) (S) 6.500 10-27-36 A+ 465 485,653 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 1,020 1,163,708 BVPS II Funding Corp., Collateralized Lease Bond 8.330 12-01-07 BBB- 262 262,037 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB- 240 238,011 HQI Transelect Chile SA, Sr Note (Chile) 7.875 04-15-11 BBB- 800 858,245 Monterrey Power SA de CV, Sr Sec Bond (Mexico) (S) 9.625 11-15-09 BBB 388 424,081 Pepco Holdings, Inc., Note 6.450 08-15-12 BBB- 325 341,305 System Energy Resources, Inc., Sec Bond (S) 5.129 01-15-14 BBB 736 721,280 Page 2 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2007 (unaudited) TransAlta Corp., Note (Canada) 5.750 12-15-13 BBB 500 506,889 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB- 482 499,332 Electronic Equipment Manufacturers 0.40% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB- 480 504,310 Health Care Facilities 0.30% Manor Care, Inc., Gtd Note 6.250 05-01-13 BBB 365 371,350 Health Care Services 0.29% WellPoint, Inc., Bond (L) 5.250 01-15-16 BBB+ 365 363,698 Industrial Machinery 0.34% Kennametal, Inc., Sr Note 7.200 06-15-12 BBB 400 423,109 Integrated Oil & Gas 0.34% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 375 418,125 Integrated Telecommunication Services 1.00% Bellsouth Corp., Bond 6.550 06-15-34 A 250 264,797 Deb 6.300 12-15-15 A 448 463,712 Sprint Capital Corp., Sr Gtd Note 6.875 11-15-28 BBB+ 500 509,808 Investment Banking & Brokerage 1.42% Goldman Sachs Group, Inc. (The), Sub Note (L) 6.450 05-01-36 A+ 355 370,804 Sub Note 5.625 01-15-17 A+ 305 305,331 Merrill Lynch & Co., Inc., Sub Note 6.110 01-29-37 A+ 275 274,635 Sub Note 6.050 05-16-16 A+ 335 348,321 Mizuho Finance, Gtd Sub Bond (Cayman Islands) 8.375 12-29-49 A2 440 465,872 Life & Health Insurance 0.24% Phoenix Cos., Inc. (The), Bond 6.675 02-16-08 BBB 295 297,102 Multi-Line Insurance 1.33% Axa SA, Perpetual Sub Note (6.379% to 12-14-36 then variable) (France) (S) 6.379 12-14-36 BBB 130 129,436 Page 3 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2007 (unaudited) Catlin Insurance Co. Ltd., Perpetual Note (7.249% to 01-19-17 then variable) (Bermuda) (S) 7.249 01-19-17 BBB 120 122,932 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11-15-66 BBB+ 210 211,164 Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 205 212,708 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 520 576,751 Zurich Capital Trust I, Gtd Cap Security (S) 8.376 06-01-37 A- 380 397,197 Multi-Media 0.62% News America Holdings, Deb 9.500 07-15-24 BBB 600 774,375 Office Services & Supplies 0.28% Xerox Corp., Sr Note 6.750 02-01-17 BB+ 335 354,124 Oil & Gas Refining & Marketing 0.94% Enterprise Products Operating LP, Gtd Sr Note Ser B 6.375 02-01-13 BBB- 655 685,178 Premcor Refining Group, Inc., (The), Sr Note 9.500 02-01-13 BBB 160 172,085 Gtd Sr Note 6.750 05-01-14 BBB 300 313,080 Oil & Gas Storage & Transportation 0.62% Energy Transfer Partners LP, Gtd Sr Note 5.950 02-01-15 Baa3 300 306,437 Sr Note 6.625 10-15-36 Baa3 185 195,327 ONEOK Partners LP, Note 6.650 10-01-36 BBB 250 264,408 Paper Products 0.17% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 210 210,050 Pharmaceuticals 0.82% Wyeth, Note 5.500 03-15-13 A 1,000 1,016,282 Property & Casualty Insurance 0.28% Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB- 320 344,418 Real Estate Management & Development 1.53% Chelsea Property Group, Note 6.000 01-15-13 A- 385 398,168 Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 210 215,273 Page 4 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2007 (unaudited) HRPT Properties Trust, Sr Note 5.750 11-01-15 BBB 470 476,438 Nationwide Health Properties, Inc., Note 6.500 07-15-11 BBB- 230 236,963 Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 585 575,643 Regional Banks 0.86% HSBC Capital Funding LP, Perpetual Note (9.547% to 06-30-10 then variable) (Channel Islands) (S) 9.547 12-29-49 A 500 563,081 Suntrust Capital VIII, Bond (6.100% to 12-15-36 then variable) 6.100 12-01-66 A- 515 508,367 Specialized Finance 0.56% JPMorgan Chase Capital XX, Jr Sub Note Ser T 6.550 09-29-36 A- 380 395,749 USB Realty Corp., Perpetual Bond (6.091% to 01-15-12 then variable) (S) 6.091 12-37-49 A+ 300 305,247 Steel 0.18% Reliance Steel & Aluminum Co., Gtd Note (S) 6.850 11-15-36 BBB- 215 223,658 Thrifts & Mortgage Finance 31.02% Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-4 Class A5A 4.933 07-10-45 AAA 1,500 1,467,338 Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.180 09-10-47 AAA 560 560,652 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.889 07-10-44 AAA 700 731,094 Mtg Pass Thru Ctf Ser 2006-5 Class A4 5.414 09-10-47 AAA 720 727,145 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.882 03-20-36 AAA 623 629,435 Bank of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2006-4 Class A3A 5.600 07-10-46 AAA 640 653,451 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2006-1 Class 23A1 (P) 5.753 02-25-36 AAA 592 594,231 Page 5 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2007 (unaudited) Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-T0P8 Class A2 4.830 08-15-38 AAA 790 778,308 Mtg Pass Thru Ctf Ser 2003-T10 Class A2 4.740 03-13-40 AAA 680 665,882 Mtg Pass Thru Ctf Ser 2006-PW14 Class D 5.412 12-11-38 A 320 318,176 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 711 696,104 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.866 12-25-35 AAA 531 535,337 Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 367 360,098 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class A4 (P) 5.225 07-15-44 AAA 385 386,831 Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.225 07-15-44 AA 185 184,149 Commercial Mortgage, Mtg Pass Thru Ctf Ser 2006-C7 Class A3 5.707 06-10-46 AAA 500 515,176 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2004-24CB Class 1A1 6.000 11-25-34 AAA 470 470,728 Mtg Pass Thru Ctf Ser 2005-6 Class 2A1 5.500 04-25-35 Aaa 379 371,174 Mtg Pass Thru Ctf Ser 2005-J1 Class 3A1 6.500 08-25-32 AAA 283 286,325 Countrywide Home Loans Servicing LP, Mtg Pass Thru Ctf Ser 2005-21 Class A1 5.500 10-25-35 Aaa 2,651 2,640,260 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class E (S) 6.065 11-15-36 Baa3 375 374,763 CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2003-CPN1 Class A2 4.597 03-15-35 AAA 1,005 976,454 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class A2 (S) 5.779 06-20-31 AAA 515 526,566 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.223 12-25-34 AA 907 900,730 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.201 05-25-36 AA 185 187,594 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 265 262,209 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 235 237,867 Page 6 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2007 (unaudited) GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 5.785 11-15-39 AAA 1,161 1,171,419 GMAC Mortgage Corporation Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 (P) 5.646 04-19-36 AAA 393 394,955 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2005-GG5 Class A2 5.117 04-10-37 AAA 765 765,707 Mtg Pass Thru Ctf Ser 2007-GG9 Class C 5.554 03-10-39 AA 230 231,138 Mtg Pass Thru Ctf Ser 2007-GG9 Class F (N) 5.633 03-10-39 A 130 130,646 GS Mortgage Securities Corp. II, Mtg Pass Thru Ctf Ser 2006-GG8 Class A2 5.479 11-10-39 Aaa 785 795,823 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 4.633 08-25-34 AA 462 457,825 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 (P) 5.405 01-25-36 AAA 948 945,132 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 292 291,631 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.385 05-25-35 AA 343 342,809 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.432 08-25-36 AA 234 240,046 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08-15-42 AAA 1,000 979,893 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 1,000 984,090 JP Morgan Commercial Mortgage Finance Corp., Mtg Pass Thru Ctf Ser 1997-C5 Class D 7.351 09-15-29 AA+ 565 585,804 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09-25-35 AAA 545 562,485 Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 567 564,262 Mtg Pass Thru Ctf Ser 2006-A7 Class 2A5 (P) 5.864 01-25-37 Aa1 750 757,503 Merrill Lynch Mortgage Investors Trust, Mtg Pass Thru Ctf Ser 2006-A1 Class 2A1 (P) 6.182 03-25-36 AAA 830 844,245 Merrill Lynch Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CKI1 Class A6 (P) 5.244 11-12-37 AAA 530 532,022 Page 7 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2007 (unaudited) Merrill Lynch/Countrywide Commercial Mtg Trust, Mtg Pass Thru Ctf Ser 2006-2 Class A4 (P) 5.910 06-12-46 AAA 735 771,221 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.414 07-12-46 Aaa 510 514,119 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.204 11-14-42 AAA 520 520,269 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A 5.230 09-15-42 AAA 755 753,141 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 310 311,443 Mtg Pass Thru Ctf Ser 2006-T23 Class A4 (P) 5.810 08-12-41 AAA 410 428,896 Nomura Asset Acceptance Corp., Mtg Pass Thru Ctf Ser 2006-AF2 Class 4A 6.738 08-25-36 AAA 430 441,754 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.355 05-25-35 AA 213 209,433 Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499 08-25-35 AAA 440 435,460 Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08-25-35 AAA 420 415,763 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.993 12-25-35 AAA 498 507,224 Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07-25-36 AAA 633 643,193 SBA CMBS Trust, Sub Bond Ser 2005-1A Class B (S) 5.565 11-15-35 Aa2 230 232,755 Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 200 203,438 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 110 112,423 Sub Bond Ser 2006-1A Class E (S) 6.174 11-15-36 Baa3 665 667,538 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 391 395,715 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 4.672 04-25-35 AA 964 938,814 Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.205 02-25-37 AA 280 280,525 Wells Fargo Mortgage Backed Securites Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 387 380,074 Mtg Pass Thru Ctf Ser 2006-AR15 Class A3 (P) 5.680 10-25-36 Aaa 805 810,455 Wireless Telecommunication Services 1.02% America Movil SA de CV, Sr Note (Mexico) 5.750 01-15-15 BBB+ 500 503,035 Page 8 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2007 (unaudited) Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 765 766,331 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value U.S. government and agencies securities 41.69% (Cost $51,609,934) Government U.S. 6.82% United States Treasury, Bond 6.875 08-15-25 AAA 350 439,305 Bond (L) 4.500 02-15-36 AAA 910 882,558 Inflation Indexed Note (L) 2.375 04-15-11 AAA 3,741 3,777,480 Note (L) 4.250 11-15-13 AAA 1,990 1,958,751 Note (L) 4.625 11-15-16 AAA 900 903,973 Note (L) 4.625 02-15-17 AAA 525 528,035 Government U.S. Agency 34.87% Federal Home Loan Mortgage Corp., 30 Yr Adj Rate Pass Thru Ctf (P) 5.278 12-01-35 AAA 1,206 1,189,645 30 Yr Adj Rate Pass Thru Ctf (P) 5.159 11-01-35 AAA 1,259 1,236,905 30 Yr Adj Rate Pass Thru Ctf (P) 5.077 12-01-35 AAA 2,210 2,184,755 30 Yr Pass Thru Ctf 6.000 12-01-35 AAA 2,120 2,139,654 CMO REMIC 2489-PE 6.000 08-15-32 AAA 1,871 1,917,204 CMO REMIC 2640-WA 3.500 03-15-33 AAA 1,583 1,526,030 CMO REMIC 3153-NE 5.500 05-15-34 AAA 1,275 1,269,306 CMO REMIC 3184-PD 5.500 07-15-34 AAA 2,025 2,013,960 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 1,678 1,682,751 15 Yr Pass Thru Ctf 5.000 09-01-19 AAA 868 857,710 15 Yr Pass Thru Ctf 5.000 10-01-19 AAA 704 694,908 30 Yr Adj Rate Pass Thru Ctf (P) 6.196 03-01-14 AAA 4 3,746 30 Yr Adj Rate Pass Thru Ctf (P) 6.196 06-01-14 AAA 13 13,279 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 391 399,263 30 Yr Pass Thru Ctf (M) 6.500 02-01-37 AAA 2,270 2,314,299 30 Yr Pass Thru Ctf 6.000 09-01-35 AAA 1,391 1,404,329 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 5,163 5,207,962 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 2,614 2,636,542 30 Yr Pass Thru Ctf (M) 5.500 03-15-34 AAA 1,955 1,939,116 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 1,304 1,295,100 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 2,677 2,657,674 30 Yr Pass Thru Ctf 5.000 08-01-35 AAA 915 889,577 30 Yr Pass Thru Ctf 5.000 04-01-36 AAA 2,488 2,415,441 CMO REMIC 2003-49-JE 3.000 04-25-33 AAA 744 673,910 CMO REMIC 2003-58-AD 3.250 07-25-33 AAA 521 483,443 CMO REMIC 2006-57-PD 5.500 01-25-35 AAA 815 809,455 CMO REMIC 2006-64-PC 5.500 10-25-34 AAA 600 597,308 CMO REMIC 2006-65-HE 5.500 02-25-35 AAA 855 847,831 CMO REMIC 2006-67-PD 5.500 12-25-34 AAA 665 660,943 Note (L) 5.375 07-15-16 AAA 1,190 1,230,978 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04-15-13 AAA 173 179,899 Page 9 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2007 (unaudited) Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 1.38% (Cost $1,713,000) Joint Repurchase Agreement 1.38% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 2-28-07, due 3-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13 and 2.000% due 7-15-14). Maturity value: $1,713,251 5.270 1,713 1,713,000 Total investments (Cost $124,302,153) 100.00% Page 10 John Hancock Investment Grade Bond Fund Footnotes to Schedule of Investments February 28, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of February 28, 2007. (M) These securities having an aggregate value of $4,253,415, or 3.42% of the Fund's net assets, have been purchased as a forward commitmentsthat is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. The fund has segregated assets with a current value at least equal to the amount of the forward commitments. Accordingly, the market value of $4,369,635 of Federal National Mortgage Association, 5.500%, 02-01-36 and Federal National Mortgage Association, 6.000%, 09-01-36 have been segregated to cover the forward commitments. (N) This security having an aggregate value of $130,646 or 0.11% of the Fund's net assets, has been purchased on a when-issued basis. The purchase price and the interest rate of such securities are fixed at trade date, although the Fund does not earn any interest on such securities until settlement date. The Fund has instructed its custodian bank to segregate assets with a current value at least equal to the amount of its when issued commitments. Accordingly, the market value of $141,010 of Federal National Mortgage Association, 6.000%, 08-01-36 has been segregated to cover the when-issued commitments. (P) Represents rate in effect on February 28, 2007 . (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $12,006,900 or 9.65% of the Fund's total investments as of February 28, 2007. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on February 28, 2007, including short-term investments, was $124,302,153. Gross unrealized appreciation and depreciation of investments aggregated $1,081,901 and $997,335, respectively, resulting in net unrealized appreciation of $84,566. Footnotes to Schedule of Investments - Page 1 John Hancock Government Income Fund Securities owned by the Fund on February 28, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 5.11% (Cost $18,160,281) Thrifts & Mortgage Finance 5.11% Bank of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2006-4 Class A3A 5.600% 07-10-46 AAA $1,805 1,842,935 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-J1 Class 3A1 6.500 08-25-32 AAA 1,737 1,758,138 Countrywide Home Loans Servicing LP, Mtg Pass Thru Ctf Ser 2005-21 Class A1 5.500 10-25-35 Aaa 7,343 7,312,856 JP Morgan Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-S1 Class 1A4 6.000 12-25-35 AAA 1,080 1,089,129 Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07-25-36 AAA 1,772 1,800,942 Structured Asset Securities Corp., CMO REMIC 2003-30-1A1 5.500 10-25-33 AAA 4,459 4,389,461 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 90.35% (Cost $319,903,340) Government U.S. 14.61% United States Treasury, Bond (L) 9.000% 11-15-18 AAA $5,000 6,941,015 Bond (L) 6.875 08-15-25 AAA 6,790 8,522,509 Bond (L) 4.500 02-15-36 AAA 3,030 2,938,627 Inflation Indexed Note (L) 3.000 07-15-12 AAA 7,856 8,213,309 Inflation Indexed Note (L) 2.500 07-15-16 AAA 4,996 5,136,513 Inflation Indexed Note (L) 2.375 04-15-11 AAA 14,030 14,165,551 Note (L) 5.125 05-15-16 AAA 5,875 6,117,802 Government U.S. Agency 75.74% Federal Home Loan Mortgage Corp. Gold, 30 Yr Pass Thru Ctf 6.500 08-01-36 AAA 9,191 9,367,039 Federal Home Loan Mortgage Corp., 15 Yr Pass Thru Ctf 7.500 11-01-12 AAA 394 408,433 15 Yr Pass Thru Ctf 5.500 10-01-19 AAA 1,134 1,138,097 30 Yr Adj Rate Pass Thru Ctf (P) 5.159 11-01-35 AAA 3,435 3,374,565 30 Yr Pass Thru Ctf 9.500 08-01-16 AAA 502 542,884 30 Yr Pass Thru Ctf 6.000 12-01-35 AAA 694 700,328 Page 1 John Hancock Government Income Fund Securities owned by the Fund on February 28, 2007 (unaudited) CMO REMIC 2489-PE 6.000 08-15-32 AAA 5,000 5,123,065 CMO REMIC 3154-PM 5.500 05-15-34 AAA 4,000 3,978,871 CMO REMIC 3184-PD 5.500 07-15-34 AAA 4,110 4,087,593 CMO REMIC 3228-PL 5.500 10-15-34 AAA 8,928 8,843,433 Note 4.875 11-15-13 AAA 5,000 5,007,545 Federal National Mortgage Assn., Adj Rate Mtg (P) 5.804 12-01-35 AAA 8,714 8,735,696 Adj Rate Mtg (P) 5.505 01-01-36 AAA 8,015 8,011,911 Adj Rate Mtg (P) 5.327 12-01-35 AAA 2,539 2,525,752 Adj Rate Mtg (P) 5.293 01-01-36 AAA 12,307 12,105,187 15 Yr Pass Thru Ctf 9.000 02-01-10 AAA 30 30,760 15 Yr Pass Thru Ctf 7.500 01-01-15 AAA 283 293,504 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 8,260 8,282,964 15 Yr Pass Thru Ctf 5.000 09-01-19 AAA 7,040 6,956,725 15 Yr Pass Thru Ctf 5.000 08-01-20 AAA 2,409 2,380,141 30 Yr Pass Thru Ctf 8.500 09-01-24 AAA 23 24,682 30 Yr Pass Thru Ctf 8.500 10-01-24 AAA 273 292,824 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 5,931 6,049,470 30 Yr Pass Thru Ctf 6.500 02-01-37 AAA 9,815 10,006,730 30 Yr Pass Thru Ctf 6.000 01-01-34 AAA 1,756 1,771,640 30 Yr Pass Thru Ctf 6.000 09-01-35 AAA 1 523 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 1,942 1,960,094 30 Yr Pass Thru Ctf 6.000 02-01-36 AAA 6,246 6,300,765 30 Yr Pass Thru Ctf 6.000 06-01-36 AAA 9,328 9,408,776 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 5,278 5,323,544 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 7,311 7,374,779 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 7,354 7,418,315 30 Yr Pass Thru Ctf (P) 5.849 12-01-36 AAA 8,996 9,097,687 30 Yr Pass Thru Ctf 5.500 03-15-34 AAA 18,850 18,696,844 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 3,634 3,608,104 30 Yr Pass Thru Ctf 5.500 07-01-36 AAA 9,146 9,073,090 30 Yr Pass Thru Ctf 5.000 03-01-36 AAA 14,514 14,090,254 CMO REMIC 1993-225-TK 6.500 12-25-23 AAA 5,032 5,363,720 CMO REMIC 2003-33-AC 4.250 03-25-33 AAA 2,634 2,549,394 CMO REMIC 2003-49-JE 3.000 04-25-33 AAA 2,976 2,695,639 CMO REMIC 2006-64-PC 5.500 10-25-34 AAA 3,965 3,947,209 CMO REMIC 2006-65-HE 5.500 02-25-35 AAA 6,035 5,984,400 Note 5.750 05-01-13 AAA 6,000 6,021,378 Note (L) 5.375 07-15-16 AAA 5,000 5,172,175 Note (L) 4.875 12-15-16 AAA 5,000 4,980,835 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04-15-13 AAA 921 960,284 30 Yr Pass Thru Ctf 11.000 01-15-14 AAA 78 86,528 30 Yr Pass Thru Ctf 11.000 12-15-15 AAA 420 466,475 30 Yr Pass Thru Ctf 7.000 05-15-29 AAA 1,367 1,424,727 Small Business Administration, Pass Thru Ctf Ser 02-20K 5.080 11-01-22 AAA 4,479 4,486,241 Pass Thru Ctf Ser 05-20F 4.570 06-01-25 AAA 4,583 4,437,503 Pass Thru Ctf Ser 05-20G 4.750 07-01-25 AAA 4,607 4,508,458 Pass Thru Ctf Ser 05-20I 4.760 09-01-25 AAA 4,751 4,651,871 Pass Thru Ctf Ser 05-20J 5.090 10-01-25 AAA 4,788 4,778,811 Pass Thru Ctf Ser 05-20K 5.360 11-01-25 AAA 4,803 4,857,164 Page 2 John Hancock Government Income Fund Securities owned by the Fund on February 28, 2007 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 4.54% (Cost $16,181,000) Joint Repurchase Agreement 4.54% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 2-28-07, due 3-1-07 (secured by U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13 and 2.000% due 7-15-14). Maturity value: $16,183,369 5.270% 16,181 16,181,000 Total investments (Cost $354,244,621) 100.00% Page 3 John Hancock Government Income Fund Footnotes to Schedule of Investments February 28, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (L) All or a portion of this security is on loan as of February 28, 2007. (P) Represents rate in effect on February 28, 2007. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. The cost of investments owned on February 28, 2007, including short-term investments, was $354,244,621. Gross unrealized appreciation and depreciation of investments aggregated $3,560,499 and $1,629,907, respectively, resulting in net unrealized appreciation of $1,930,592. Footnotes to Schedule of Investments - Page 1 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 72.15% (Cost $849,790,567) Advertising 1.17% Vertis, Inc., Gtd Sr Note Ser B 10.875% 06-15-09 CCC $5,000 5,100,000 Sub Note (S) 13.500 12-07-09 Caa3 9,250 8,787,500 Aerospace & Defense 0.80% AAR Corp., Note 6.875 12-15-07 BB 9,000 9,000,000 TransDigm, Inc., Sr Sub Note (S) 7.750 07-15-14 B- 430 441,825 Airlines 19.13% Alaska Airlines, Inc., Equip Trust (G) 10.150 02-01-11 B 1,074 1,052,787 Equip Trust Ctf Ser A 9.500 04-12-10 B+ 5,933 5,634,147 Equip Trust Ctf Ser D 9.500 04-12-12 B+ 4,218 3,887,088 American Airlines, Inc., Equip Trust Ser 1990-K 9.930 06-15-10 CCC+ 1,500 1,524,375 Equip Trust Ser F 10.800 03-15-07 B- 1,354 1,355,692 Equip Trust Ser G 10.800 03-15-07 B- 1,354 1,354,846 Pass Thru Ctf Ser 1988-A4 10.210 01-01-10 B- 2,867 2,866,525 Pass Thru Ctf Ser 1991-B2 (S) 10.320 07-30-14 CCC+ 5,081 5,208,025 Pass Thru Ctf Ser 1992-A1 8.080 09-11-11 B- 2,036 1,964,411 Pass Thru Ctf Ser 1994-A5 10.190 05-26-16 B- 4,211 4,263,637 AMR Corp., Conv Sr Note (S) 4.250 09-23-23 CCC+ 6,900 14,119,125 Conv Sr Note 4.250 09-23-23 CCC+ 4,540 9,289,975 GOL Finance, Gtd Note (Brazil) (S) 8.750 04-29-49 Ba2 6,195 6,117,562 KLM Royal Dutch Airlines NV, Sr Sub Deb (Switzerland) (D)(G) 2.125 12-29-49 B- 1,680 724,992 Northwest Airlines, Inc., Conv Sr Note (H) 8.700 11-15-23 D 35,160 32,347,200 Gtd Conv Sr Note (H) Zero 05-15-23 D 14,500 13,358,125 Gtd Note (H) 8.700 03-15-07 D 7,900 7,366,750 Gtd Sr Note (H) 10.000 02-01-09 D 2,605 2,448,700 Gtd Sr Note (H) 9.875 03-15-07 D 27,705 26,666,063 NWA Trust, Note Ser C 11.300 12-21-12 CCC+ 7,052 7,404,924 UAL Corp., Conv Bond (G) 5.000 02-01-21 B- 16,780 18,902,670 Gtd Conv Sr Sub Note (G)(S) 4.500 06-30-21 Caa1 24,430 33,530,175 United Air Lines, Inc., Pass Thru Ctf Ser 2000-2 Class C 7.762 04-01-07 CC 20,436 18,929,160 US Airways, Inc., Pass Thru Ctf Ser 1998-1 Class C 6.820 01-30-14 B+ 7,297 6,640,160 Page 1 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2007 (unaudited) Auto Parts & Equipment 0.41% Exide Technologies, Sr Sec Note Ser B 10.500 03-15-13 CC 4,800 4,860,000 Broadcasting & Cable TV 8.84% Canadian Satellite Radio Holdings, Inc., Sr Note (Canada) (G) 12.750 02-15-14 CCC+ 13,500 13,871,250 CCO Holdings, LLC/CCO Holdings Capital Corp., Sr Note 8.750 11-15-13 CCC- 10,000 10,400,000 Charter Communications Holdings, LLC/Charter Communications Holdings Capital Corp., Sr Note 10.750 10-01-09 CCC- 17,700 17,700,000 Charter Communications Holdings I, LLC, Gtd Sr Note 12.125 01-15-15 CCC- 3,050 3,011,875 Gtd Sr Note (G) 11.000 10-01-15 CCC- 1,720 1,784,500 Gtd Sr Sec Note 11.000 10-01-15 CCC- 344 357,760 Charter Communications Holdings II, LLC/Charter Communications II Capital Corp., Sr Note 10.250 09-15-10 CCC- 5,000 5,262,500 Mobile Satellite Ventures LP, Sr Sec Disc Note, Step Coupon (14.00%, 04-01-10) (G)(O)(S) Zero 04-01-13 CCC 3,600 2,286,000 Nexstar Finance, Inc., Sr Sub Note 7.000 01-15-14 CCC+ 4,200 4,053,000 Pegasus Satellite Communications, Inc., Sr Disc Note (G)(H) 13.500 03-01-07 D 9,200 11,500 Sr Note (G)(H)(L)(S) 11.250 01-15-10 D 10,250 896,875 Xanadoo Co., Sr Note Ser B (G)(H) 12.500 08-01-07 D 13,525 1,183,437 XM Satellite Radio, Inc., Gtd Sr Note (P) 9.860 05-01-13 CCC 8,080 7,979,000 Gtd Sr Note 9.750 05-01-14 CCC 15,290 15,442,900 Sr Sec Note (G) 10.000 06-01-13 CCC+ 3,000 3,075,000 XM Satellite Radio Holdings, Inc., Conv Sr Note 1.750 12-01-09 CCC- 20,190 17,514,825 Casinos & Gaming 6.28% Great Canadian Gaming Corp., Sr Sub Note (Canada) (S) 7.250 02-15-15 B+ 925 938,875 Isle of Capri Casinos, Inc., Gtd Sr Sub Note 9.000 03-15-12 B 9,605 10,037,225 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B- 515 540,750 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 7,900 8,137,000 Page 2 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2007 (unaudited) Majestic Holdco, LLC, Gtd Sr Sec Note, Step Coupon (12.50%, 10-15-08) (O)(S) Zero 10-15-11 CCC+ 10,000 6,900,000 Majestic Star Casino, LLC, Gtd Sr Sec Note 9.500 10-15-10 B+ 3,750 3,946,875 Majestic Star Casino, LLC/Majestic Star Casino Capital II, LLC, Sr Note 9.750 01-15-11 CCC+ 2,500 2,400,000 Mandalay Resort Group, Sr Sub Note 9.375 02-15-10 B+ 50 53,375 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B+ 350 366,625 Gtd Sr Sub Note Ser B 9.000 06-01-12 B- 2,200 2,304,500 Riviera Holdings Corp., Gtd Sr Note 11.000 06-15-10 B 7,000 7,350,000 Seminole Hard Rock Entertaiment, Sr Sec Note (P)(S) 7.848 03-15-14 BB 2,850 2,867,812 Seneca Gaming Corp., Sr Note 7.250 05-01-12 BB 3,755 3,783,162 Sr Note Ser B 7.250 05-01-12 BB 3,925 3,954,437 Silver Slipper Casino, Note (B)(G) 13.000 12-17-09 Caa1 4,373 4,522,434 Trump Entertainment Resorts, Inc., Gtd Sec Note 8.500 06-01-15 B- 7,166 7,165,895 Turning Stone Resort & Casino, Sr Note (S) 9.125 09-15-14 B+ 2,090 2,173,600 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-12 BB- 6,712 7,097,940 Commercial Printing 1.24% Quebecor World Capital Corp., Gtd Sr Note (Canada) 6.125 11-15-13 B+ 7,385 6,849,588 Gtd Sr Note (Canada) 4.875 11-15-08 B+ 6,145 5,991,375 Sr Note (Canada) (S) 8.750 03-15-16 B+ 1,850 1,891,625 Commodity Chemicals 0.65% Applied Extrusion Technologies, Inc., Sr Note (B)(G)(L)(S) 12.000 03-15-12 CCC+ 536 493,455 Braskem SA, Note (Brazil) (S) 11.750 01-22-14 BB 5,600 7,156,800 Construction & Engineering 0.65% Odebrecht Overseas Ltd., Gtd Note (Bahamas) (G)(S) 11.500 02-25-09 B+ 7,000 7,717,500 Diversified Commercial & Professional Services 0.74% MSX International, Inc., Gtd Sr Sub Note 11.375 01-15-08 CCC- 3,500 3,088,750 Muzak, LLC/Muzak Finance Corp., Gtd Sr Sub Note 9.875 03-15-09 CCC- 7,346 5,729,880 Page 3 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2007 (unaudited) Diversified Metals & Mining 2.07% Freeport-McMoRan Copper & Gold, Inc., Sr Note 10.125 02-01-10 BB+ 20,285 21,147,113 Katanga Mining Ltd., Sub Note (Canada) (D)(G) 14.000 11-30-13 B- 4,000 3,385,783 Drug Retail 0.81% Duane Reade, Inc., Sr Sub Note 9.750 08-01-11 CC 9,855 9,559,350 Electric Utilities 0.82% Orion Power Holdings, Inc., Sr Note 12.000 05-01-10 B 8,435 9,784,600 Environmental & Facilities Services 1.39% Allied Waste Industries, Inc., Conv Sr Sub Deb 4.250 04-15-34 B+ 17,040 16,188,000 Casella Waste Systems, Inc., Sr Sub Note 9.750 02-01-13 B 300 318,000 Food Distributors 0.43% Mastellone Hermanos SA, Gtd Sr Note Ser A-2 (Argentina) (G) 8.000 06-30-12 B 6,480 5,086,800 Foreign Government 0.60% Brazil, Federative Republic of, Bond (Brazil) (D) 12.500 01-05-16 BB 13,095 7,060,802 Forest Products 0.15% Tembec Industries, Inc., Gtd Sr Note (Canada) 8.500 02-01-11 CCC- 2,470 1,812,362 Health Care Services 0.53% Alliance Imaging, Inc., Sr Sub Note 7.250 12-15-12 B- 6,500 6,321,250 Home Furnishings 0.00% 0 Imperial Home Decor Group, Inc., Gtd Sr Sub Note Ser B (B)(G)(H) Zero 03-15-08 D 4,875 0 Housewares & Specialties 0.69% Vitro SA de CV, Sr Note (Mexico) 11.750 11-01-13 B 2,500 2,787,500 Sr Note (Mexico) (S) 9.125 02-01-17 B 5,320 5,426,400 Insurance Brokers 0.00% SIG Capital Trust I, Gtd Trust Preferred Security (B)(H) 9.500 08-15-27 D 5,000 50,000 Page 4 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2007 (unaudited) Integrated Telecommunication Services 0.21% Terrestar Networks, Inc., Sr Sec Note, Payment-In-Kind (G)(S) 15.000 02-15-14 CCC 2,435 2,441,088 Leisure Facilities 2.89% AMC Entertainment, Inc., Gtd Sr Note (P) 9.610 08-15-10 Ba3 6,080 6,270,000 Sr Sub Note (L) 9.500 02-01-11 CCC+ 9,699 9,699,000 Sr Sub Note 8.000 03-01-14 CCC+ 2,000 2,050,000 Pure Management Group (The), Sr Bridge Note (G) 12.000 07-31-07 B3 1,250 1,250,000 TDS Investor Corp., Sr Note (S) 9.875 09-01-14 B- 14,085 15,035,738 Managed Health Care 0.84% HealthSouth Corp., Sr Note (P)(S) 11.354 06-15-14 CCC+ 5,000 5,550,000 Sr Note (S) 10.750 06-15-16 CCC+ 4,000 4,470,000 Marine 0.75% Minerva Overseas Ltd., Gtd Note (Cayman Islands) (S) 9.500 02-01-17 B 8,865 8,865,000 Metal & Glass Containers 0.47% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B- 4,900 5,145,000 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B 300 314,250 Gtd Sr Sec Note 8.875 02-15-09 BB- 124 126,790 Movies & Entertainment 0.44% Cinemark, Inc., Sr Disc Note, Step Coupon (9.75%, 03-15-09) (O) Zero 03-15-14 CCC+ 3,110 2,791,225 Marquee Holdings, Inc., Sr Disc Note Ser B, Step Coupon (12.00%, 08-15-09) (O) Zero 08-15-14 CCC+ 2,795 2,459,600 Oil & Gas Exploration & Production 0.47% McMoRan Exploration Co., Conv Sr Note (G)(S) 6.000 07-02-08 B- 4,500 5,034,375 Conv Sr Note (G) 6.000 07-02-08 B- 500 559,375 Other Diversified Financial Services 0.48% Buffalo Thunder Development Authority, Sr Sec Note (S) 9.375 12-15-14 B 5,485 5,663,262 Packaged Foods & Meats 0.31% ASG Consolidated, LLC/ASG Finance, Inc., Page 5 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2007 (unaudited) Sr Disc Note, Step Coupon (11.50%, 11-01-08) (O) Zero 11-01-11 B- 4,115 3,703,500 Paper Packaging 1.94% Graphic Packaging International, Inc., Sr Sub Note 9.500 08-15-13 B- 6,000 6,397,500 MDP Acquisitions Plc, Sr Note (Ireland) 9.625 10-01-12 B- 2,800 2,971,500 Stone Container Corp., Sr Note 9.750 02-01-11 CCC+ 10,500 10,854,375 Sr Note 8.375 07-01-12 CCC+ 300 306,000 Stone Container Finance Co. of Canada II, Gtd Sr Note (Canada) 7.375 07-15-14 CCC+ 2,500 2,468,750 Paper Products 2.41% Abitibi-Consolidated Co. of Canada, Gtd Sr Note (Canada) 8.375 04-01-15 B+ 3,240 3,150,900 Abitibi-Consolidated, Inc., Deb (Canada) 8.850 08-01-30 B+ 3,000 2,760,000 Deb (Canada) 7.400 04-01-18 B+ 3,500 3,080,000 Advance Agro Capital BV, Gtd Sr Note (Thailand) 13.000 11-15-07 B- 7,000 7,218,750 APP Finance (II) Mauritius Ltd., Gtd Bond (Mauritius) (G)(H) Zero 12-29-49 D 7,500 37,500 Indah Kiat Finance Mauritius Ltd., Gtd Sr Note (Mauritius) (G)(H) Zero 07-01-07 D 6,000 1,200,000 Newark Group, Inc., Sr Sub Note 9.750 03-15-14 B- 4,725 4,961,250 Pope & Talbot, Inc., Deb 8.375 06-01-13 CCC 1,561 1,377,582 Sr Note 8.375 06-01-13 CCC 5,450 4,809,625 Personal Products 0.01% Global Health Sciences, Inc., Gtd Sr Note (B)(G)(H) Zero 05-01-08 D 3,175 79,375 Photographic Products 0.05% PCA, LLC/PCA Finance Corp., Gtd Sr Note (G)(H) 11.875 08-01-09 D 3,000 540,000 Specialized Finance 2.11% CCM Merger, Inc., Note (S) 8.000 08-01-13 CCC+ 10,405 10,405,000 UCAR Finance, Inc., Gtd Sr Note (L) 10.250 02-15-12 B- 13,841 14,567,653 Specialty Chemicals 0.95% American Pacific Corp., Sr Note (S) 9.000 02-01-15 B 10,940 11,268,200 Page 6 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2007 (unaudited) Steel 2.02% LTV Corp. (The), Gtd Sr Sub Note (B)(G)(H) 11.750 11-15-09 D 9,700 14,550 Metallurg Holdings, Inc., Sr Sec Note (G)(S) 10.500 10-01-10 B- 12,600 12,852,000 WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 11,217 11,132,541 Thrifts & Mortgage Finance 1.12% DB Master Finance LLC, Sub Bond Ser 2006-1-M1 (S) 8.285 06-20-31 BB 4,430 4,535,230 SBA CMBS Trust, Sub Bond Ser 2006-1A-H (S) 7.389 11-15-36 Ba3 4,645 4,678,650 Sub Bond Ser 2006-1A-J (S) 7.825 11-15-36 B1 4,045 4,074,078 Tobacco 1.11% Alliance One International, Inc., Gtd Sr Note 11.000 05-15-12 B 3,850 4,196,500 North Atlantic Holdings, Inc., Sr Disc Note, Step Coupon (12.25%, 03-01-08) (O) Zero 03-01-14 Ca 1,300 936,000 North Atlantic Trading Co., Inc., Sr Note 9.250 03-01-12 Caa2 8,832 8,059,200 Water Utilities 0.55% Compania de Saneamento Basico do Estado de Sao Paulo, Note (Brazil) (S) 12.000 06-20-08 BB- 6,000 6,480,000 Wireless Telecommunication Services 5.62% American Cellular Corp., Sr Note Ser B 10.000 08-01-11 CCC 1,205 1,281,819 Centennial Communications Corp., Sr Note 10.000 01-01-13 CCC 4,705 5,081,400 Dobson Cellular Systems, Inc., Gtd Sr Sec Note 8.375 11-01-11 B 1,860 1,976,250 Dobson Communications Corp., Sr Note 8.875 10-01-13 CCC 32,990 34,020,938 Rural Cellular Corp., Sr Sub Note 9.750 01-15-10 CCC 23,710 24,332,388 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 0.36% (Cost $3,890,000) Regional Banks 0.36% CSBI Capital Trust I, 11.75%, Ser A, 06-06-27 (B)(G) B- 3,890 4,207,035 Page 7 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2007 (unaudited) Issuer Shares Value Common stocks 13.64% (Cost $143,430,568) Airlines 1.60% Air France-KLM, American Depositary Receipt (ADR) (France) 118,387 5,119,054 ATA Holdings Corp. (I) 382,783 6,005,108 Pinnacle Airlines Corp. (I) 439,100 7,881,845 Aluminum 0.01% Golden Northwest Aluminum, Inc. (Class A) (B)(I) 43 289 Golden Northwest Aluminum, Inc. (Class B) (B)(I) 19,271 129,501 Broadcasting & Cable TV 4.03% Adelphia Communications Corp. (Escrow Account) (I) 5,985 1,885,275 Canadian Satellite Radio Holdings, Inc. (Class A) (Canada) (I) 20,000 113,428 Charter Communications, Inc. (Class A) (I) 1,700,000 5,117,000 Comcast Corp. (Special Class A) (I) 765,000 19,469,250 Time Warner Cable, Inc. (Class A) (I) 132,121 5,119,689 WorldSpace, Inc. (Class A) (I) 30,000 117,900 XM Satellite Radio Holdings, Inc. (Class A) (I) 1,112,200 15,971,192 Casinos & Gaming 1.04% Gabrielino Tribal Gaming Authority (Execution Investment) (B)(I) 90,000 90,000 Gabrielino Tribal Gaming Authority (Gaming Revenue Investment) (B)(I) 125,000 125,000 Isle of Capris Casinos, Inc. (I) 450,000 12,082,500 Commodity Chemicals 1.00% Applied Extrusion Technologies, Inc. (Class A) (B)(I)(L) 51,082 968,469 Great Lakes Carbon Income Fund (Canada) 1,088,586 10,945,741 Diversified Metals & Mining 1.49% Freeport-McMoRan Copper & Gold, Inc. (Class B) 307,722 17,666,320 Electric Utilities 0.00% 0 Mirant Corp. (B)(I) 10,500,000 0 Environmental & Facilities Services 1.21% Allied Waste Industries, Inc. (I) 950,141 12,180,808 Kaiser Group Holdings, Inc. (I) 81,949 2,129,035 Page 8 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2007 (unaudited) Food Distributors 0.00% RAB Holdings, Inc. (B)(I) 188 188 Hotels, Resorts & Cruise Lines 0.02% Sunterra Corp. (I) 20,188 247,101 Industrial Machinery 0.00% 0 Glasstech, Inc. (Class B) (B)(I)(W) 4,430 0 Glasstech, Inc. (Class C) (B)(I) 10 0 Integrated Telecommunication Services 0.84% Chunghwa Telecom Co., Ltd., ADR (Taiwan) 513,914 9,913,401 Oil & Gas Exploration & Production 0.19% Dominion Petroleum Ltd. (Bermuda) (I) 4,060,463 2,267,886 Other Diversified Financial Services Adelphia Contingent Value Vehicle, Ser ACC-1 (I) 8,722,093 730,039 Paper Products 0.16% APP China Group Ltd. (Bermuda) (B)(I) 37,717 1,885,850 Publishing 0.55% MediaNews Group, Inc. (I) 29,750 6,545,000 Specialized Consumer Services 0.16% Paragon Shipping, Inc. (I) 180,000 1,890,000 Specialty Chemicals 0.17% American Pacific Corp. (I) 200,500 2,069,160 Steel 0.02% Haynes International, Inc. (I) 3,946 252,544 Wireless Telecommunication Services 1.09% Sprint Nextel Corp. 633,751 12,218,719 USA Mobility, Inc. 35,081 679,870 Par value Issuer, description Value Lessor equipment trust certificates 0.00% (Cost $0) Airlines 0.00% US Airways, Inc., Lessor Equip Trust Ctf (N436US) (N437US) (N528US) (N651US) (N652US) (B)(H) $606 6,061 Page 9 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2007 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 4.33% (Cost $55,416,126) Broadcasting & Cable TV 0.74% Granite Broadcasting Corp., 12.75%, Payment-In-Kind (I) C 11,710 901,670 Pegasus Satellite Communications, Inc., 12.75%, Ser B (G)(H) D 4,831 0 Xanadoo, 6.50%, Ser C (G) D 345,350 7,856,713 Food Distributors 0.00% RAB Holdings, Inc., 11.00%, Ser C (B)(G)(I) D 79 11,850 Forest Products 0.88% TimberWest Forest Corp., Unit (Common Stock, Preferred Shares & Sub Note) (Canada) (G) 729,900 10,495,172 Industrial Machinery 0.13% Glasstech, Inc., 12.75%, Ser B (B)(G) B 4,475 1,439,249 Glasstech, Inc., Ser A (B)(G)(I) B 144 143,613 Glasstech, Inc., Ser C (B)(G)(I) B- 11 0 Marine 0.00% 0 Pacific & Atlantic Holdings, Inc. (B)(G)(I) CCC 99,231 0 Wireless Telecommunication Services 2.58% Rural Cellular Corp., 12.25%, Payment-In-Kind D 26,642 29,905,645 Rural Cellular Corp., 11.375%, Ser B (I) Caa2 533 666,250 Issuer, description Shares Value Royalty trusts 1.24% (Cost $9,605,156) Diversified Metals & Mining 1.24% GLC Carbon USA, Inc./GLC Securityholder, LLC (Common Stock & Promissory Note) (Canada) 1,456,241 14,678,909 Page 10 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Tax-exempt long-term bonds 0.21% (Cost $2,000,000) Other Revenue 0.21% Dallas-Fort Worth Texas International Airport Facility Improvement Corp., Rev Ref Airport Facil Imp 9.125% 05-01-29 CCC+ $2,000 2,520,340 Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 3.52% (Cost $41,900,988) Airlines 1.53% Delta Air Lines, Inc., Tranche C (Fac LN231265), 03-16-08 (G) B- $15,000 15,150,000 United Air Lines, Inc., Tranche B (Fac LN316631), 02-01-14 (G) B1 3,000 3,009,390 Apparel, Accessories & Luxury Goods 0.77% Hanesbrands, Inc., Tranche B (Fac LN284920), 09-05-13 Ba2 6,483 6,604,047 HBI Branded Apparel Ltd., Inc., Tranche (2nd Lien Fac), 04-15-14 B1 2,500 2,512,500 Diversified Metals & Mining 0.84% Thompson Creek Metals Co., Tranche A (1st Lien Note), 11-01-12 (B) B 9,992 9,992,237 Education Services 0.21% Riverdeep Interactive Learning Ltd., Tranche B (Fac LN304747), 11-28-13 B 2,500 2,525,000 Electrical Components & Equipment 0.17% Baldor Electric Co., Tranche BEZ (Fac LN313697), 01-31-14 Ba3 2,000 2,017,500 Issuer Shares Value Warrants 0.13% (Cost $3,608,017) Airlines 0.10% Air France-KLM (France) (I) 107,625 1,205,400 Broadcasting & Cable TV 0.01% XM Satellite Radio, Inc. (I) 9,350 74,800 Casinos & Gaming 0.00% 0 Silver Slipper Casino (B)(I) 1,929 0 Page 11 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2007 (unaudited) Diversified Metals & Mining 0.02% Doe Run Resources Corp. (B)(I) 1 0 Katanga Mining Ltd. (Canada) (I) 80,000 238,796 Food Retail 0.00% Pathmark Stores, Inc. (I) 62,796 13,187 Hotels, Resorts & Cruise Lines 0.00% Sunterra Corp. (B)(I) 30,283 16,050 Textiles 0.00% HF Holdings, Inc. (B)(I) 28,092 281 Interest Par value Issuer, description, maturity date rate Value Short-term investments 4.42% (Cost $52,421,000) Joint Repurchase Agreement 4.42% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald & Co.  Dated 2-28-07 due 3-1-07 (secured by U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13 and 2.000% due 7-15-14). Maturity value: $52,428,674 5.270% 52,421 52,421,000 Total investments (Cost $1,162,062,422) 100.00% Page 12 John Hancock High Yield Fund Footnotes to Schedule of Investments February 28, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $24,175,487 or 2.04% of the Fund's total investments as of February 28, 2007. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of February 28, 2007. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on February 28, 2007 . (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $223,540,715 or 18.84% of the Fund's total investments as of February 28, 2007. (W) Issuer is an affiliate of John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on February 28, 2007, including short-term investments, was $1,162,062,422. Gross unrealized appreciation and depreciation of investments aggregated $133,656,529 and $109,391,088, respectively, resulting in net unrealized appreciation of $24,265,441. Footnotes to Schedule of Investments - Page 1 John Hancock High Yield Fund Forward foreign currency exchange contracts February 28, 2007 (unaudited) Principal amount Appreciation Currency covered by contract Expiration month (depreciation) BUYS Canadian Dollar 2,360,000 March 2007 (11,266) ($11,266) SELLS Canadian Dollar 42,105,000 March 2007 (232,567) Pound Sterling 1,160,000 March 2007 32,199 Swiss Franc 1,000,000 March 2007 (9,878) ($210,246) Forward foreign currency exchange contracts John Hancock High Yield Fund Interest rate swap contracts February 28, 2007 (unaudited) Rate type Notional Payments received Payments made Termination amount by Fund by Fund date Appreciation $5,600,000 5.451% (a) 3-month LIBOR May 2013 $131,299 5,000,000 5.413% (a) 6-month LIBOR June 2014 115,323 $246,621 (a) Fixed rate Interest rate swap contracts ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Bond Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 30, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: April 30, 2007
